Name: Commission Regulation (EEC) No 2594/90 of 6 September 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 9. 90 Official Journal of the European Communities No L 244/31 COMMISSION REGULATION (EEC) No 2594/90 of 6 September 1990 amending Regulation (EEC) No 2351/90 adopting exceptional support measures for die market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Belgium, animal health measures were adopted by Commission Decision 90/ 1 61 /EEC of 30 March 1990 concerning certain protec ­ tion measures relating to classical swine fever in Belgium (3), as last amended by Decision 90/466/EEC (4), and exceptional support measures for the market in pigmeat were adopted for that Member State by Commis ­ sion Regulation (EEC) No 2351 /90 (*), as amended by Regulation (EEC) No 2399/90 (6) ; Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures consisting in the purchase of heavy piglets and heavy pigs should be limited to a reduced area ; whereas, therefore, the maximum quantities of animals which can be purchased each week should be decreased ; Whereas, because of the speedy return to normal of trade flows after the resumption of slaughterings of pigs from the buffer zone, operators should be released at their request from their contractual obligations under Regula ­ tion (EEC) No 2351 /90 to undertake the heat treatment and storage of the meat concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2351 /90 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : 'Article 1 1 . The Belgian intervention agency shall accept each week, for purchase at Community expense, three-quarters of the animals for which applications to buy in have been submitted during the week and up to 7 500 live pigs weighing more than 110 kilograms average per lot and up to 1 500 piglets weighing more than 25 kilograms on average per lot.' 2. Annex I is replaced by the following : ANNEX I The communes of Wingene, Ardooie, Meulebeke, Pittem, Tielt and Ruiselede, except for those parts of the communes of Meulebeke, Tielt and Ruiselede to the south-east of the route nationale N 399 and the route nationale N 37 and that part of the commune of Ardooie to the west of the autoroute A 17.' Article 2 At the contractors' request, the obligation to undertake processing and storage need not be fulfilled in respect of all the contracts concluded pursuant to Articles 4 and 6 of Regulation (EEC) No 2351 /90. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (4 OJ No L 129, 11 . 5. 1989, p. 12. (J) OJ No L 90, 5 . 4 . 1990, p. 26. (4) See page 32 of this Official Journal . (') OJ No L 215, 10. 8 . 1990, p. 9. (*) OJ No L 222, 17. 8 . 1990, p. 41 .